Citation Nr: 0212491	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  97-10 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for claimed chronic 
depression.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from November 1986 to 
November 1988 and from November 1990 to July 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 RO decision which denied service 
connection for claimed chronic depression.  

In November 2000, the Board remanded the case to the RO for 
additional development.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  


FINDING OF FACT

The veteran is not shown to have current disability due to 
chronic depression that had its clinical onset or increased 
in severity during a period of active military service.  


CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
chronic depression is due to disease or injury that was 
incurred in or aggravated by service; nor any major 
depression be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from November 1986 to 
November 1988 and from November 1990 to July 1991.  He served 
in the Persian Gulf from January to June 1991.  

A careful review of the service medical records shows that, 
on a May 1986 medical examination for enlistment purposes, 
the veteran was clinically evaluated as normal 
psychiatrically.  On a May 1986 Report of Medical History, 
the veteran checked "no" when asked if he had ever been 
treated for a mental condition.  A November 1986 record 
indicates that the veteran was in his second week of basic 
training and complained of anxiety, confusion, problems 
getting along with others, and suicidal ideation.  He 
reported that the onset of his problems began upon his 
arrival to basic training.  He also revealed a history of 
psychiatric treatment for depression during "1984."  The 
diagnostic impression was adjustment disorder with depressed 
mood.  

On a June 1988 "Screener's Checklist," in regard to whether 
the veteran had any recurrent health problems, "slight 
depression" was noted.  In October 1988, the veteran 
indicated that he did not desire a separation medical 
examination, and such was deemed not required by a physician 
after review of the veteran's medical records.  

The service medical records of the veteran's second period of 
service show that he was given a refill on an unnamed 
prescription in February 1991 and returned to duty.  On an 
April 1991 redeployment questionnaire, the veteran indicated 
that he had had nightmares or trouble sleeping, had had 
recurring thoughts about his experiences during Desert 
Shield/Desert Storm, and was currently receiving medicine or 
other treatment.  

On an April 1991 Report of Medical History, the veteran 
reported that he had been treated for a mental condition 
(depression) at Blue Ridge Hospital (no date was given).  On 
a medical examination for redeployment purposes, it was noted 
that the veteran had depression and was taking Elavil.  A 
July 1991 notation indicates that the veteran's prescription 
was Imipramine Elavil and that "other problems have 
resolved."  

In July 1996, the RO received the veteran's claim of service 
connection for depression.  He indicated that he had received 
treatment for his claimed condition from March 1990 to the 
present.  

In August 1996, the RO received from the veteran a copy of a 
drug prescription form, dated in May 1991 and issued by the 
Kingdom of Saudi Arabia, Armed Forces Medical Services 
Department Hospital, indicating that he was diagnosed with 
major depression and prescribed Imipramine.  The veteran 
annotated this copy, stating that it reflected one of his 
visits to a psychiatrist during his deployment to the Persian 
Gulf.  He claimed that initial symptoms became apparent after 
activation in late November 1990 and "reached critical 
proportions" in January 1991.  He stated that upon his 
return from the Gulf he had experienced periods of stability 
at times and "chaos and emotional turmoil" at other times.  
He stated that clinical treatment and counseling had been 
sporadic due to his financial limitations.  He stated that 
while suffering "these traumatic episodes" it had proven 
difficult for him to reach out and seek assistance.  He named 
the health care providers where he had sought medical 
treatment.  

Also in August 1996, the RO received from the veteran a copy 
of a letter, dated in March 1991, from a friend addressed to 
the veteran abroad in "Operation Desert Storm."  The friend 
expressed his concern for the veteran "for the persistent 
anguish" he was feeling and recounted his trip to see the 
veteran at Fort Eustis in December 1990.  He indicated that 
at that time he had sensed in the veteran that things were 
"not right."  He encouraged the veteran to seek treatment 
for his depression from a doctor when he returned to the 
United States.  

In August 1996, the RO requested medical records from 
Community Services of Central Virginia and the health 
services unit at Virginia Tech, pertaining to the veteran's 
treatment for depression.  These requests were accompanied by 
medical release forms signed by the veteran.  

In August 1996, in response to the RO's request, the Army 
Reserve Personnel Center replied that records of the veteran 
were not found at its location.  

On an August 1996 VA psychiatric examination, the veteran 
reported that prior to entering service for the first time he 
was hospitalized for depression in 1986 at the Blue Ridge 
Hospital in Charlottesville, Virginia.  He indicated that he 
was at the hospital for three weeks and then treated on an 
outpatient basis off and on.  He denied any psychiatric 
diagnosis or treatment during his November 1986 to November 
1988 period of service.  He said that he thereafter joined 
the Reserves and was called up for the Gulf War in November 
1990.  He said that prior to going to the Persian Gulf he was 
treated on an outpatient basis for depression at Fort Eustis, 
Virginia.  He said that he was also seen and treated on an 
outpatient basis for major depression while in the Persian 
Gulf.  He indicated that after he left service in July 1991, 
he entered college and was seen at the student health center 
in about November 1991 for depression and put on medications.  
He said that upon leaving college in late 1994 or early 1995 
he went to the community services board in his town for 
treatment in 1995.  The veteran's current chief complaint was 
that of depression.  He was examined and diagnosed with major 
depression, by history.  

The medical records from the health services unit at Virginia 
Tech, dated beginning in March 1992, show treatment for 
depression.  A March 1992 record indicates that he had an 
episode of depression in 1986 resulting in his 
hospitalization in Charlottesville.  It was noted that the 
veteran had been on medication from January to June during 
the "Iraq war" and had been off medication since that time.  
It was noted that over the last several weeks, the veteran 
had noticed a little bit of return of depression which he was 
attributing in part to graduating, looking for a job, etc.  
The doctor stated that given the veteran's minimal depressive 
symptoms, he would suggest psychotherapy only for the veteran 
at that point; he advised the use of anti-depressant 
medication in the event there was any significant return of 
the veteran's depression.  

In April 1992, the veteran was seen for another evaluation 
and placed on a trial of medication.  In a November 1993 
record, it was noted that he had a history of being depressed 
in the past and being treated with Imipramine for a couple of 
years, with such medication having been started at Blue Ridge 
Hospital.  At present, he was continued on medication.  A 
February 1994 record indicates that the veteran appeared to 
be having a positive response to his medication.  A July 1994 
note indicates that the veteran was last seen in February 
1994.  A September 1994 note indicates that the veteran 
failed to appear for an appointment.  

In an August 1996 statement, a mental health therapist from 
Central Virginia Community Services indicated that the 
veteran received treatment for major depressive disorder, 
recurrent, unspecified.  Enclosed with the statement was a 
quarterly review for treatment during the period of September 
to November 1995 (the period specified by the veteran as his 
dates of treatment), showing the veteran's problem list.  The 
review report noted that the veteran had not been seen that 
quarter and had failed to pick up his medications from his 
last doctor appointment in August 1995.  

In a September 1996 letter, the RO requested the veteran to 
furnish any service medical records or copies thereof in his 
possession.  The veteran did not respond.  

In October 1996, in response to the RO's request, the 
Virginia Army National Guard replied that it did not have 
records of the veteran in its possession and suggested that 
it seek the records from the Army Reserve Personnel Center 
(such had already been attempted).

In an October 1996 decision, the RO denied service connection 
for claimed chronic depression.  It appears that the RO did 
not have possession of the veteran's service medical records 
at the time it made its decision. 

In letters to his Congressmen received by the RO in December 
1996, the veteran indicated that he suffered severe 
depression.  He noted that the RO had denied his claim for 
service connection on the basis that his condition was pre-
existing.  He "acknowledged previous treatment for 
depression," but stated his belief that his condition had 
become "increasingly unmanageable" and significantly 
worsened subsequent to his Persian Gulf service.  He stated 
that prior to his activation to duty and eight months of 
service in the Persian Gulf, he was preparing for his college 
graduation.  He claimed that military service "stalled" his 
career plans and "triggered a severe bout of depression."  
He stated that he was treated in service and administered 
medication.  He stated that ever since service he had amassed 
significant student loan debt and had been unable to maintain 
a steady and sufficient income in order to repay his loans, 
support himself, and obtain treatment and medication for his 
depressive disorder.  He indicated that he was recently 
admitted to Lewis-Gale Hospital in November 1996.  

In a letter received in January 1997, the veteran stated that 
he was diagnosed with "severe depression" by military 
doctors while in the Persian Gulf.  He stated that upon 
return from the Gulf he had received treatment repeatedly for 
depression.  He indicated that he was most recently 
hospitalized at Lewis-Gale Hospital in November 1996.  He 
noted that the worsening of his condition was reflected 
through his need for increased care through Lewis-Gale 
Hospital, Piedmont Community Services, and the Virginia 
Veterans Medical Center.  

In a February 1997 letter, the RO requested the veteran to 
furnish treatment records from Lewis-Gale Hospital, Piedmont 
Community Services, and the Virginia Veterans Medical Center.  
He was informed that if he would like the assistance of the 
RO in obtaining the records then he would need to complete, 
sign, and return the enclosed medical release forms.  

In a March 1997 statement, the veteran indicated that at the 
time he was called to active duty from Reserves he was having 
problems with his nerves and was treated at Ft. Eustis prior 
to leaving for the Persian Gulf.  He related that he was 
attending college and scheduled to graduate in two semesters 
when he was called to active duty.  He stated that he was not 
prepared to be placed on active duty due to his nerves.  He 
stated that the fact that he was unable to graduate from 
college as planned had upset his nervous condition.  He 
contended that active service aggravated his pre-existing 
nervous condition.  He indicated that he would forward 
medical records to support his claim.  

In May 1997, the veteran submitted to the RO a form 
authorizing the release of medical records from Lewis-Gale 
Hospital to the VA pertaining to treatment received in 
October 1996.  Later that month, a letter was received from 
the Columbia Lewis-Gale Medical Center, indicating that it 
had no records on file for the veteran for the time frame 
noted in the request.  

In an October 1997 letter, the RO informed the veteran that 
his requested hearing at the RO before a Hearing Officer was 
scheduled for November 1997.  A notation in the file 
indicates that the veteran failed to appear for the hearing.  

In a December 1997 letter, the RO requested the veteran to 
furnish medical information or evidence regarding treatment 
for depression from 1986 to the present.  In particular, the 
RO requested the veteran to complete and return medical 
release forms (including one for the Blue Ridge Hospital) so 
that it may request all treatment records from health care 
providers in connection with his claim.  

In January 1998, the RO received outpatient records from the 
Salem VA Medical Center, dated from July 1994 to March 1997 
(the RO had requested all records dated beginning in July 
1991).  The records show treatment for depression.  On a July 
1994 consultation report, it was noted that the veteran was a 
student who had depressive illness for years and was 
currently on medication.  The assessment was major depressive 
episode, chronic, recurrent, without suicidal ideation.  

An October 1996 record indicates that the veteran reported 
that his first depressive episode was in 1986, when he was 
hospitalized.  He reported that he was treated and given 
counseling while he was in the Persian Gulf but that his 
access to treatment had been limited since then.  He reported 
that he had not received any treatment in the past year and 
had experienced varying levels of depression.  The diagnostic 
impression was mild depression, and he was started on Paxil.  
He returned to the VA in November 1996 for more anti-
depressant medication.  

A March 1997 record indicates that the veteran was treated 
for "laziness" at the Blue Ridge clinic on November 14, 
1986 with Paxil and that he currently was going to Piedmont 
Community Services where he was seeing a counselor.  The 
diagnostic impression was major depressive episode in 
remission, on Paxil.  

In January 1998, in response to the RO's December 1997 
request for all available service medical records, the 
National Personnel Records Center (NPRC) indicated that all 
available medical records "were attached" and that there 
were no other medical records at the NPRC.  

On a March 1998 VA examination, it was noted that the veteran 
had a history of depressive episodes and was currently on 
Paxil.  It was noted in his past medical history that his 
first depressive episode was at the age of 19.  The examiner 
also noted that the veteran at that time was working full 
time and only needed to finish his thesis to obtain a 
Master's degree.  The diagnoses included that of depression, 
currently on medications.  

In a September 1998 statement, the veteran requested the RO 
to delay his appeal for 90 days in order for him to obtain 
service medical records and a medical opinion to support his 
claim of service connection for depression.  The RO granted 
the request.  

A copy of a medical release form, dated in September 1998, 
and signed by the veteran, indicates that the veteran 
authorized Piedmont Community Services to release medical 
treatment records to the VA.  (The consent expired in 
February 1999.)  There is no indication that the RO or the 
veteran ever received any of the requested records, and the 
veteran was informed of this fact by a Supplemental Statement 
of the Case issued to him in January 1999.  He did not 
thereafter respond.

In November 2000, the Board remanded the case to the RO for 
additional development, to include obtaining VA and non-VA 
(such as Blue Ridge Hospital in Charlottesville, Virginia) 
treatment records, additional service medical records, and a 
VA psychiatric examination (to determine the nature and 
likely etiology of the claimed psychiatric disorder).  

In a December 2000 letter, the RO requested the veteran to 
complete and return medical release forms (including one for 
the Blue Ridge Hospital in Charlottesville, Virginia) so that 
it might request all treatment records from health care 
providers in connection with his claim.  The RO also 
requested the veteran to furnish any additional medical 
evidence or information to support his claim.  The veteran 
did not respond.  

In a February 2001 follow-up letter, the RO requested the 
veteran to complete and return medical release forms 
(including one for the Blue Ridge Hospital in 
Charlottesville, Virginia) so that it might request all 
treatment records from the veteran's health care providers in 
connection with his claim.  The RO also requested the veteran 
to send any service medical records in his possession and any 
additional medical evidence or information to support his 
claim.  The veteran did not respond.  

In August 2001, the NPRC informed the RO that the veteran's 
service medical records were previously mailed to the RO in 
January 1998 and that no other medical records were on file 
for the veteran at the NPRC.  

A notation in the file indicates that the veteran failed to 
report for a scheduled VA examination in January 2002.  

In a March 2002 Supplemental Statement of the Case, the RO 
informed the veteran of the evidence it received and 
considered since its January 1999 Supplemental Statement of 
the Case.  The RO also notified the veteran about the VA's 
duties to assist and notify him about his claim (i.e., the 
Veterans Claims Assistance Act of 2000).  

The RO notified him that no additional service medical 
records or other evidence, such as a VA examination, had been 
received to warrant any change in its prior determination.  
Thereafter, there was no response from the veteran and his 
claims file was returned to the Board for appellate 
consideration.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
October 1996 Rating Decision, Statement of the Case (in 
February 1997), and Supplemental Statements of the Case (in 
January 1999 and March 2002), the RO has notified him of the 
evidence needed to substantiate his claim.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which the veteran has referred (i.e., from 
the VA and private medical providers).  The RO has also 
sought and obtained a VA examination (in August 1996) 
regarding the issue at hand; however, the veteran failed to 
report to a VA examination scheduled in January 2002.  
Additionally, the RO has provided the veteran with the 
opportunity for a hearing, but he failed to appear for a 
scheduled hearing in November 1997.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

In that regard, the Board notes that it remanded the case to 
the RO in November 2000 in part to obtain additional medical 
records and to afford the veteran a VA examination to 
determine the etiology of his claimed chronic depression.  
The RO attempted to schedule him for an examination, but the 
veteran failed to report for an examination in January 2002.  

Also, the veteran has failed to respond to any of the RO's 
letters (in December 1997, December 2000, and February 2001) 
requesting him to complete and return medical release forms 
and to furnish additional medical treatment information.  In 
particular, the RO requested the veteran's authorization to 
release medical records to the VA from the Blue Ridge 
Hospital, where the veteran conceded that he was an inpatient 
for treatment of a depressive episode prior to entering 
service in 1986.  However, the veteran was never forthcoming 
with the authorization nor had he submitted records from the 
Blue Ridge Hospital on his own.  

The duty to assist the veteran is not a one-way street, and 
the veteran has failed to a significant degree to cooperate 
in the development of his claim.  Olsen v. Principi, 3 Vet. 
App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991).  
As the present claim involves an initial claim for 
compensation, the Board will review the claim based on the 
evidence which is of record.  38 C.F.R. § 3.655.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including psychoses, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service.  38 U.S.C.A. § 1111, 1137; 38 
C.F.R. § 3.304.  

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

The veteran contends that he has chronic depression that was 
aggravated by active service, particularly during his second 
period of service in the Persian Gulf.  The service medical 
records show that, on the pre-induction physical examination 
in May 1986, the veteran was not demonstrated clinically to 
have a psychiatric disorder, and there were no diagnoses of 
such.  

However, just two weeks into basic training in November 1986, 
the veteran was diagnosed with adjustment disorder with 
depressed mood.  At that time, he reported treatment for 
depression during "1984."  He was noted to have "slight 
depression" as a recurrent health problem in June 1988, 
although there are no service medical records showing 
treatment for depression since 1986.  A separation medical 
examination was not conducted in November 1988, and there is 
no record of a medical examination upon the veteran's 
reactivation into active service in November 1990.  

The service medical records from his second period of service 
(during the Persian Gulf War) show that he was diagnosed with 
major depression and treated with medication.  The records do 
not reflect the severity of his condition.  On a redeployment 
medical examination, the veteran indicated prior treatment 
for depression at Blue Ridge Hospital.  The veteran was 
discharged from active military service in July 1991, and 
there is no record that he underwent a separation medical 
examination at that time.  

In medical records and in statements in connection with his 
claim, the veteran has conceded that he was treated for an 
initial depressive episode prior to service in November 1986 
which resulted in his admission to the Blue Ridge Hospital in 
Charlottesville, Virginia.  

Unfortunately, the veteran has not cooperated by submitting a 
signed authorization form to allow the VA to obtain those 
private records.  See Olsen v. Principi, 3 Vet. App. 480 
(1992); Wood v. Derwinski, 1 Vet. App. 406 (1991).  
Therefore, without the private records it is difficult to 
assess the veteran's condition prior to his entrance in the 
military in 1986.  

Following service, the veteran sought treatment for 
depression at the health center at his college.  On his 
initial visit in March 1992, eight months following his 
military separation, he was not taking any anti-depressant 
medication and had minimal depressive symptoms.  He 
subsequently returned and was placed on medication to which 
he had a positive response.  For a short period, he received 
counseling and treatment through Community Services in 1995.  
He also sought treatment for depression through the VA 
beginning in July 1994, when he was diagnosed with major 
depressive episode, chronic, recurrent.  VA outpatient 
records showed a diagnosis of mild depression in October 1996 
and major depressive episode in remission in March 1997.  The 
most recent medical record is the March 1998 VA examination 
report that reflected a diagnosis of depression, currently on 
medications.  

In review, the veteran had an initial episode of depression 
that was so severe as to require hospitalization prior to 
entering service in 1986.  He was treated for depressed mood 
during basic training in 1986 and was noted to have a 
recurrent condition of slight depression in 1988.  
Nevertheless, he continued to serve on duty with no record of 
any decrease in his level of functioning.  There is no record 
of treatment for depression in the two-year period between 
his periods of service, from November 1988 to November 1990.  
He was next treated for major depression during his Persian 
Gulf service, during which he received counseling and 
medication, and despite such treatment there is no record of 
a decrease in the veteran's level of functioning at that 
time.  He did not receive treatment for depression again 
until eight months after his discharge from service, when he 
was seen at his college's health unit for minimal depressive 
symptoms which later required medication.  After college, he 
received treatment for depression at a community services 
center and at the VA, where his condition was noted at times 
to be mild and in remission while on medication.  

Considering the veteran's medical history prior, during, and 
after service, it appears that his depression during service 
was merely transitory without an increase in severity in the 
underlying condition.  Intermittent or temporary flare-ups 
during service of a pre-existing injury or disease do not 
constitute aggravation; rather, the underlying condition must 
have worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).  
On this record, the Board cannot find that the veteran had a 
disability manifested by chronic depression that was incurred 
in or aggravated by his military service.  

Significantly, there is no medical opinion of record 
pertaining to the question of whether the veteran's 
underlying depressive condition underwent an increase in 
severity during service.  The RO requested that the veteran 
furnish medical evidence showing aggravation during service 
and scheduled the veteran for a VA examination in order to 
determine the question of aggravation.  

However, he has not responded to numerous requests for 
information or records, failed to appear for a hearing he 
requested in connection with his claim, and failed to report 
to a scheduled VA examination.  

As the veteran has in large part failed to participate in the 
development of his claim, the record is devoid of any basis 
with which to determine whether his pre-existing depressive 
disorder underwent an increase in severity.  Although he 
claims that his depression was aggravated during service, he, 
being a layman, has no expertise to give an opinion as to 
such questions of medical diagnosis or causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  It is unfortunate that 
the veteran failed to report for his VA examination which 
would have resulted in an opinion as to the aggravation 
question.  

In view of the foregoing, the Board concludes that the weight 
of the evidence demonstrates that the veteran does not 
currently have current disability due to chronic depression 
that was incurred in his period of military service or had 
increased in severity during service.  In short, the claimed 
condition was not incurred in or aggravated by service.  

As the preponderance of the evidence is against the claim of 
service connection for claimed chronic depression, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

Service connection for claimed chronic depression is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

